RESOLUCIÓN
Examinado el expediente y vista la recomendación del Comisionado Especial, Ledo. Carlos S. Dávila Vélez, se acoge y se suspende al Ledo. Juan A. Lugo Méndez del ejercicio de la abogacía como medida de protección social, al amparo de la Regla 15 de este Tribunal, 4 LPRAAp. XXI-B. Asimismo, en vista de lo anterior, se ordena el archivo de la petición que, ante este Tribunal, presentara la Directora del Programa de Educación Jurídica Continua, Leda. Geisa M. Marrero Martínez.

Publíquese inmediatamente.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo